BOYER, Chief Judge,
specially concurring.
I concur that the learned trial judge properly dismissed appellant’s complaint with prejudice. Florida Statute 362.01 is controlling. It does not, in my view, prohibit the reservation by a dedicator of the exclusive rights to construct, maintain and operate telephone lines and utilities in the dedicated streets, avenues and alleys appearing on the recorded plat. However, any such reservation must of necessity be subject to the express provisions of the statute. Accordingly, appellee and any other telegraph or telephone company chartered by this or any other state, or any individual operating or desiring to operate a telegraph or telephone line, or lines, in this state, may erect posts, wires and other fixtures for telegraph or telephone purposes on or beside any of the dedicated streets, avenues or alleys. The statute has no adverse effect upon the dedicator’s rights to also erect posts, wires and other fixtures for telegraph or telephone purposes on or beside the dedicated streets, avenues and alleys; nor does it have any effect upon the dedicator’s reserved exclusive right to construct, maintain and operate other utilities.